El Juez Asociado Señoh Textdor,
emitió la opinión del tribunal.
La denuncia formulada contra la aquí apelante es ésta:
“Yo, Ceferino Loyola, P. I. No. 79, vecino de Ponce, calle de Isabel número 41, mayor de edad, formulo denuncia contra María Ro-dríguez, por delito de portar armas prohibidas, cometido de la ma-nera siguiente: Que en 31 de diciembre, 3 A. M., de 1928, y en la calle Goto de Ponce, Puerto Rico, del distrito judicial municipal de Ponce, que forma parte del distrito judicial de Ponce, Puerto Rico, la mencionada acusada María Rodríguez allí y entonces, ilegal, vo-luntaria y maliciosamente portaba y conducía sobre su persona un tubo de hierro de % pulgada de diámetro por 27 pulgadas de largo, el cual es un instrumento con el cual se puede causar daño corporal.”
*213La Corte de Distrito de Ponce, en apelación, declaró a la acusada culpable del delito de portar armas prohibidas, y la condenó a sufrir treinta días de cárcel; sentencia apelada para ante este tribunal.
No es necesario un fuerte estudio para declarar el error en que incurrió la corte inferior. Hubiera bastado a evitarlo el recuerdo de nuestra definición del arma prohibida, y de nuestra interpretación de la ley que rige esos casos; y ambas aparecen de la opinión en el caso El Pueblo v. Cruz, 34 D.P.R. 315, en donde se dice:
“Armas, según su significación corriente y la definición que de esa palabra da el diccionario de la Academia Española, es un ins-trumento destinado a ofender o defenderse: o en otras palabras, el instrumento destinado a fines de ofensa o defensa. Por consiguiente, al castigar el artículo primero de la ley de 1924 (p. 117) a cualquier persona que ilegalmente portare o condujere cualquier arma no puede referirse sino a los instrumentos destinados a ofensa o a defensa, como son los que se enumeraban en la ley de 1905 (Comp. 5994), y aunque es cierto que prescindió en 1924 de la enumeración de las armas prohibidas y usó una palabra general, sin embargo, el signi-ficado de esa palabra no comprende otras armas que los instrumentos destinados a fines de ofensa y defensa, como son los mencionados en la ley de 1905 y cualquier otro de igual naturaleza.”

Bebe revocarse la sentencia apelada y dictarse en su lugar otra absolviendo a la acusada.

El Juez Asociado Señor Hutchison no intervino.